Name: Council Regulation (EEC) No 4232/88 of 19 December 1988 opening and providing for the administration of Community tariff quotas for sweet peppers, frozen peas and garlic originating in Yugoslavia (1989)
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  political geography
 Date Published: nan

 No L 372 / 4 Official Journal of the European Communities 31 . 12 . 88 COUNCIL REGULATION (EEC) No 4232 / 88 of 19 December 1988 opening and providing for the administration of Community tariff quotas for sweet peppers , frozen peas and garlic originating in Yugoslavia ( 1989) THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, « ¢ Having regard to the proposal from the Commission , Whereas Article 2 of the Additional Protocol to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic ofYugoslavia establishing new trade arrangements (*) provides for the opening of Community tariff quotas for imports into the Community of:  1 200 tonnes of sweet peppers falling within CN code to sweet peppers and garlic to the Community as constituted on 31 December 1985 , but with regard to frozen peas it applies to the Community as at present constituted ; whereas these Community tariff quotas in question should therefore be opened for 1989 ; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rates laid down for the quota should be applied consistently to all imports of the products in question into all Member States until the quota is exhausted ; whereas , however , the quota should not in this case be allocated among the Member States , without prejudice to the drawing against the quota volume of such quantities as they may need , under the conditions and according to the procedure laid down in Article 2 ( 1 ); whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used and inform the Member States accordingly ; Whereas if, during the quota period , the tariff quota is almost totally used up , it is indispensable that Member States return to this quota the entirety of the drawings made which have not been used , in order to avoid one part of the Community tariff quota remaining unused in one Member State when it could be used in others ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union , any operation concerning the administration of the quota share levied by that economic union may be carried out by any one of its members , 0709 60 10 ;  1 300 tonnes of frozen peas falling within CN code 0710 21 00; and  300 tonnes of garlic falling within CN code ex 0703 20 00 , originating in Yugoslavia ; Whereas , within the limits of these tariff quotas , customs duties are to be phased out over the same periods and at the same rates as provided for in Articles 75 , 243 and 268 of the Act of Accession of Spain and Portugal ; whereas the quota duties for 1989 are equal to 63,6 % of the basic duties for sweet peppers and garlic and 50 % of the basic duty for frozen peas ; whereas , however , Council Regulation (EEC) No 4150 / 87 of 21 December 1987 laying down arrangements for Spain's and Portugal's trade with Yugoslavia and amending Regulations (EEC} No 449 / 86 and No 2573 / 87 (2 ) provides that those Member States are to postpone application of the preferential arrangements for products covered by Regulation (EEC) No 1035 / 72 ( 3 ), as last amended by Regulation (EEC) No 1113 / 88 ( 4 ) until 31 December 1989 and 31 December 1990 respectively ; whereas this Regulation , therefore , only applies with regard HAS ADOPTED THIS REGULATION: Article 1 The duties applicable to imports into the Community of the following products originating in Yugoslavia shall be suspended during the periods and at the levels indicated below and within the limits of Community tariff quotas as shown below: ( ») OJ No L 389 , 31 . 12 . 1987 , p. 73 . ( 2 ) OJ No L 389 , 31 . 12 . 1987 , p. 1 . ( 3 ) OJ No L 118 , 20 . 5 . 1972 , p. 1 . ( 4 ) OJ No L 110 , 22 . 4 . 1988 , p. 33 . 31 . 12 . 88 Official Journal of the European Communities No L 372/ 5 Order No CN code Description Volume of tariff quota (tonnes) Rate of duty (% ) Applicability 09.1507 ex 0703 20 00 Garlic, from 1 February to 31 May 1989 300 7,6 in the Community as constituted on 31 December 1985 09.1509 ex 0709 60 10 Sweet peppers, from 1 January to 31 December 1989 1 200 4,0 in the Community as constituted on 31 December 1985 09.1511 0710 21 00 Peas (Pisum sativum), from 1 January to 31 December 1989 1 300 9,0 in the Community of Twelve Within the limits of the tariff quota for peas (Pisum sativum), the Kingdom of Spain and the Portuguese Republic shall apply duties calculated in accordance with Regulation (EEC) No 4150/ 87 . The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned , to the extent that the available balance so permits . If a Member State does not use the quantities drawn , it shall return them as soon as possible to the tariff quota . Article 2 1 . If an importer gives notification of imminent imports of the product in question into a Member State and applies to take advantage of the quota , the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements to the extent that the available balance of the quota so permits . 2 . Without prejudice to Article 3 , shares drawn pursuant to paragraph 1 shall be valid until the end of the quota period . If the quantities requested are greater than the available balance of the quota , allocation shall be made on a pro rata basis with respect to the requests . Member States shall be informed by the Commission in accordance with the same procedures . 3 . Within a time limit laid down by the Commission starting from the date referred to in the first subparagraph of paragraph 2, Member States shall be required to return to the tariff quota all the quantities which have not been used on that date , within the meaning of Article 4 (3 ) and (4 ). Article 3 1 . Once at least 80 % of the tariff quota as defined in Article 1 ( 1 ) has been used up , the Commission shall notify the Member States thereof. Article 4 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 2 ( 1 ) enable imports to be charged without interruption against their accumulated shares of the Community quotas . 2 . It shall also notify Member States in this case of the date from which drawings on the tariff quota must be made according to the following provisions : If an importer presents in a Member State a declaration of entry into free circulation including a request for preferential benefit for a product covered by this Regulation , and if this declaration is accepted by the customs authorities , the Member State concerned shall draw from the tariff quota , by means of notification to the Commission, a quantity corresponding to these needs . The requests for drawing, with the indication of the date of acceptance of the said declaration; must be communicated to the Commission without delay . 2 . Each Member State shall ensure that importers of the product concerned have free access to the quota for such time as the residual balance of the quota volume so permits. 3 . Member States shall charge imports of the products concerned against their drawings as and when the goods are entered with the customs authorities for free circulation . No L 372 / 6 Official Journal of the European Communities 31 . 12 . 88 4 . The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 5 At the request of the Commission , Member States shall inform it of imports of the products concerned actually charged against the quota . Article 6 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 7 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1988 . For the Council The President Th . PANGALOS